Citation Nr: 1630830	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-23 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left foot pes planus.

2.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure, and if so, whether service connection may be granted. 

6.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In December 2015, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable at least in part due to his service-connected PTSD, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  

The issue of entitlement to a disability rating in excess of 10 percent for left foot pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD most nearly approximates occupational and social impairment with deficiencies in most areas, but less than total social and occupational impairment.

2.  The most probative evidence of record shows that the Veteran's left foot pes planus is manifested competent and credible lay evidence of pain with objective evidence of tenderness at all times during the pendency of the appeal.

3.  The Veteran has been unable to secure or follow substantially gainful employment as a result of his service-connected PTSD.  

4.  The Veteran's service connection claim for a skin disorder was initially denied by an unappealed November 1995 rating decision.  

5.  The RO last declined to reopen the Veteran's claim for service connection for a skin disorder in an unappealed March 2003 decision.

6.  New and material evidence has been submitted as to the claim of service connection for a skin disorder.

7.  The Veteran's skin disorder, diagnosed as seborrheic dermatitis, had its onset in service.

8.  The Veteran's bilateral hearing loss had its onset in service.  

9.  The Veteran's tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for PTSD, but no more, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for at least a 10 percent initial rating for left foot pes planus are met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).

3.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a) (2015).

4.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a skin disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The criteria for entitlement to service connection for seborrheic dermatitis have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).

7.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Claims

The Veteran asserts that his PTSD and left foot pes planus meet the criteria for increased ratings.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A.  PTSD

The Veteran's PTSD is currently rated as 50 percent disabling.  He contends that throughout the entire appeal his PTSD has been more severe than the currently assigned rating and that he is entitled to an increased rating.

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013.) 
Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.   

Finally, a 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 

After a review of the medical and lay evidence, the Board finds that the criteria for a higher rating of 70 percent are met throughout the appeal.  The evidence shows that the Veteran's PTSD produces deficiencies in most areas due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, frequent nightmares and night terrors, hypervigilance, intrusive memories, avoidance, disturbances of motivation and mood, impaired judgment, difficulty establishing and maintaining effective work and social relationships, recurrent suicidal ideation, and difficulty in adapting to stressful circumstances.

Conversely, the Board finds that the Veteran's symptoms do not more nearly approximate a rating of 100 percent as they are not of such a severity or frequency to result in total occupational and social impairment.  In this regard, there is no medical or lay evidence in the record of gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for own occupation, or own name.  The December 2010 VA examiner found no impairment in communication and no unusual motor movements or dysfunctional behavior patterns were noted or reported.  His mood and affect appeared to be congruent, reasoning, concentration, and long and short-term memory were normal.  

As to social impairment, the Veteran testified to feelings of social detachment and estrangement.  In his December 2010 examination he denied having any close friendships and felt mistrustful of everyone.  There by indicating an inability to establish and maintain effective relationships.   As to occupational impairment, the evidence shows that the Veteran has received Social Security disability for his PTSD.  He reported to the VA examiner that he last worked in 1991.  He reported that he applied for jobs but was unable to show up because of his paranoia.  
The VA examiner noted paranoid ideation but found no indication of paranoid thinking.  

While the record shows recurrent suicidal ideation throughout the appeal, the Veteran has not had defined plans to attempt harm to himself.  Additionally, the Veteran testified as to experiencing increased irritability and angry outbursts.  In a June 2012 written statement, the Veteran's ex-wife reported that he often became verbally abusive.  Notably, during the December 2010 VA examination, the Veteran denied suicidal thoughts or self-destructive behavior.  However, he reported that he was scared of his own temper.  The Board finds that his recurrent passive suicidal ideation and periods of angry outbursts are contemplated by a 70 percent rating as he does not show persistent danger to himself or others that is characteristic of a 100 percent rating.

In a February 2010 written statement, the Veteran reported an intermittent inability to maintain minimal personal hygiene.  However, the December 2010 VA examiner described the Veteran as appropriately dressed and groomed.  VA treatment records reveal that he still manages to go to his own appointments and perform activities of daily living.  The Board finds that the Veteran's intermittent inability to perform activities of daily living has not impacted his ability to function independently, and that his symptoms are not of such a severity or frequency to result in total occupational and social impairment.

The Board notes that the evidence of record shows the Veteran has additional symptomatology not enumerated in the rating criteria, including intrusive thoughts, hypervigilance, exaggerated startle response, and nightmares.  However, the symptoms listed in the rating criteria are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  These additional symptoms are not seen as effecting more than a reduction in reliability and productivity.   Mauerhan.

Moreover, the Veteran's Global Assessment of Functioning (GAF) score of 44 during the December 2010 examination reflects serious symptoms and some impairment in reality testing or communication or major impairment in several areas, consistent with both the Veteran's symptoms and a 70 percent rating.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).

Thus, the Board finds that the Veteran's PTSD symptoms have resulted in deficiencies in most areas and are characteristic of a 70 percent disability rating for the entire appeal period.  The evidence of record does not support a finding that the Veteran has exhibited the level of cognitive, occupational and social impairment that render him totally occupationally and socially impaired as a result of the type of symptoms listed in the general rating schedule or symptoms of a similar degree.  As such, the preponderance of the evidence shows that the Veteran's psychiatric symptomatology does not more closely approximate the criteria for a 100 percent disability rating under the general rating schedule for psychiatric disorders.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

B.  Left Foot Pes Planus

The February 2012 rating decision granted service connection for left pes planus and assigned a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276 effective March 29, 2010.  

Pes planus is rated under Diagnostic Code 5276, which provides for a 10 percent rating for moderate flatfoot, with the weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, whether bilateral or unilateral.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent if unilateral, and 30 percent if bilateral.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliance, is rated 30 percent if unilateral, and 50 percent if bilateral.

With the above criteria in mind, the Board notes that at the December 2015 Board hearing the Veteran both competently and credibly testified that his left foot pes planus is manifested by left foot pain and cramping which symptomatology is not relieved by shoe inserts.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Similarly, when examined by VA in December 2010 the Veteran complained of a problem with daily foot pain provoked by walking.  He reported that arch supports were not helpful.  Further, he reported that pain worsens when he stops walking for a few days.  

Given the above record, the Board finds that the most probative evidence of record shows that the Veteran's left foot pes planus is manifested by competent and credible lay evidence of pain with objective evidence of tenderness.  Therefore, the Board finds that the most probative evidence of record shows that his adverse symptomatology equates to at least "moderate" left foot pes planus.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that actually painful, unstable, or malaligned joints are entitled to at least the minimum compensable rating for the joint).  Accordingly, the Board finds that the criteria for a compensable rating under Diagnostic Code 5276 have been met.  38 C.F.R. § 4.71a.  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  See Fenderson.

As for other Diagnostic Codes for rating a foot disability, the Board notes that the Court held that when a condition is specifically listed in the Rating Schedule, it may not be rated by analogy, as would be the situation in this case if the Board were to rate the Veteran's left foot pes planus under another diagnostic code, including Diagnostic Code 5284.  Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015); see also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993).  Accordingly, as the Veteran's service connected left foot pes planus has a specific diagnostic code to consider the symptomatology and severity of his disability, there is no need to consider alternative schedular diagnostic criteria.

C.  TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356   (1991) (considering veteran's master degree in education and his part-time work as a tutor).

The Veteran's service-connected disabilities consist of PTSD rated as 70 percent disabling and pes planus rated as 10 percent disabling, for a combined total of 70 percent.  Thus, the Veteran has met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment.  

The Veteran asserts that he is entitled to a TDIU based on his service-connected PTSD.  He reports being a delivery driver and a roofer until 1991.  The Veteran's educational background includes a 10th grade education.  

The Social Security Administration issued a Notice of Decision in which an Administrative Law Judge (ALJ) found that the Veteran has been disabled, or unable to engage in any substantial gainful activity by reason of mental impairment, since January 1993.  In his decision, the reviewing ALJ noted that the Veteran has not engaged in substantial gainful activity due to PTSD and a personality disorder.  The Board notes that consideration may not be given to the impairment caused by the nonservice-connected personality disability when determining whether an individual veteran is entitled to a TDIU.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The SSA Notice of Decision noted the Veteran's inability to interact with supervisors and co-workers and an inability to withstand the pressures of day to day work activities and changes in a routine work setting.  Further, during the Veteran's SSA hearing, an impartial psychiatrist testified that the Veteran frequently experienced deficiencies in concentration, persistence and pace which result in his failure to complete tasks in a timely manner.  The Veteran testified at his Board hearing that his PTSD causes increased social isolation.  Additionally, he reported to the December 2010 VA examiner that he has applied for work but his paranoia keeps him from showing up to work.  The VA examiner noted that the Veteran has remained unemployed due to his psychiatric problems.  

The Board has no reason to doubt or question the veracity of the positive evidence of record, including the Veteran's testimony.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Thus, given the evidence regarding the severity of the Veteran's PTSD, and the opinions of record, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO).

Reopening Claim

The claim of service connection for a skin disorder was initially denied in a November 1995 rating decision.  The claim was denied on the basis that there was no evidence of a nexus to service.  The Veteran failed to appeal the November 1995 rating decision.  A March 2003 rating decision declined to reopen his service connection claim.  Notice of that determination and of his appellate rights was issued to the Veteran in April 2003.  

No correspondence was received from the Veteran and no additional evidence was received within one year of the March 2003 rating decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the claim became final as to all evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2015).  

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108 (West 2014).  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the March 2003 rating decision, new evidence added to the record consists of lay statements, VA treatment records and the Veteran's December 2015 testimony.  The Veteran testified that his skin disorder began during service, has continued since service.  The Veteran's testimony must be presumed credible for the purpose of reopening his claim.  Justus The threshold for reopening a claim is low, and in this case, the added information raises a reasonable possibility of substantiating the claim.  As such, the claim is reopened.  38 C.F.R. § 3.156(a); Shade.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

A.  Skin Disorder

The Veteran seeks service connection for a skin disorder on the basis that it was caused by, and/or related to, his military service, to include herbicide exposure.  
The Veteran has a diagnosis of seborrheic dermatitis.  See October 1995 VA Examination Report.  A June 1967 service treatment record documents the Veteran's complaints and treatment for tinea versicolor of the neck and chest.  The Veteran has consistently reported at his October 1995 VA examination, Board hearing, and in written statements that his skin disorder manifested in service and has continued to the present.  The Veteran is competent to report what he has observed regarding his skin.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  In addition, the Board finds the reports to be credible.  Moreover, lay evidence may be sufficient, standing alone, to establish a nexus between a current disability that is manifested by recurrent symptoms, which have persisted since active service.  See Davidson (holding, in pertinent part, a "valid medical opinion" is not a strict requirement for establishing in-service nexus).  The Board finds that the Veteran's competent and credible lay evidence is sufficient to establish a nexus between his active service and current skin disorder.  Given the above record, the Board finds that the evidence supports the finding that the Veteran's skin disorder had its onset in service and has continued since that time.  As such, service connection for a skin disorder is warranted.

B.  Hearing Loss 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease of the nervous system.'"  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA purposes).  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

Here, there is no material dispute that bilateral hearing loss for VA purposes, as defined in § 3.385, is shown.  This is demonstrated most recently by a VA examination conducted in December 2010.  

Service treatment records show that the Veteran's hearing was normal at separation.  With respect to in-service acoustic trauma, the Veteran testified that he was exposed to excessive in-service noise as a wireman and during weapons training.  His DD Form 214 shows an award for M-14 Rifle qualification as a marksman.  In this case, the Board concedes that the Veteran was exposed to acoustic trauma during active service.  38 U.S.C.A. § 1154(a).  Thus, this appeal turns on whether there is a nexus between the Veteran's bilateral hearing loss and service.

The Veteran competently and credibly testified at his Board hearing that his bilateral hearing loss began in service.  The Veteran also recalls having hearing loss after his discharge.  Further, he denied post-service occupational loud noise exposure.  Accordingly, a nexus to service is established.

The December 2010 VA examiner opined that the Veteran's hearing loss was not caused by his period of service because the Veteran's hearing was normal upon separation.  In providing this opinion, the examiner failed to acknowledge that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits at separation.  Hensley.  Thus, the Board finds that this opinion is inadequate.

In light of the foregoing, the evidentiary record is at least in a state of relative equipoise on all material elements of the claim.  Accordingly, service connection for bilateral hearing loss is warranted.

C.  Tinnitus

The Board finds that service connection for tinnitus is warranted.  The Veteran has reported ongoing, recurrent tinnitus during the appeal period, and that his tinnitus began during his active duty service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Additionally, the Veteran reported being exposed to extreme loud noises in service, including the noise of artillery.  Even though his service treatment records are silent for reports of tinnitus in service, the Veteran is competent to give reports concerning his noise exposure and the onset of his tinnitus in service, and the Board finds his reports to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, all three elements necessary to establish service connection have been met.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Fountain.  The Board notes the negative nexus VA medical opinion of record; however, because the evidence is in equipoise on this issue, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).


ORDER

A 70 percent disability rating for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.

A 10 percent disability rating for left foot pes planus is granted, subject to the applicable criteria governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the law and regulations governing payment of monetary benefits.

New and material evidence has been received to reopen the claim of entitlement to service connection for a skin disability; to that extent only, the appeal is granted.

Service connection for seborrheic dermatitis is granted. 

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

As to the claim for an initial rating in excess of 10 percent for left foot pes planus, the Board finds that a remand is required because the Veteran testified, in substance, that his observable adverse symptomatology due to these disabilities has worsened since his most recent VA examination in December 2010.  See 38 U.S.C.A. § 5103A(d); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records for the Veteran's left foot pes planus dated since February 2009 with the record.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his foot symptoms and the impact of his left foot pes on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of the Veteran's left foot pes planus.  The claims file should be made available to and reviewed by the examiner. 

The examiner should undertake all indicated tests and studies, to include as relevant any motion studies such as to identify the presence and extent of abnormal pronation or abduction.  The examiner should comment on the presence and extent of any symptoms of pes planus for each foot, to include objective evidence of marked deformity (such as pronation, abduction), pain on manipulation and use, indication of swelling on use, characteristic callosities, tenderness of plantar surfaces of the feet, inward displacement, and spasm of the tendo achillis on manipulation and whether it is improved by orthopedic shoes or appliances. 

The examiner should comment on whether each symptom of pes planus is severe or pronounced. 

All findings and conclusions should be set forth in a legible report.  

4.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


